Case: 21-2260    Document: 25     Page: 1   Filed: 03/08/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                FREDRICK B. NORFLEET,
                   Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2021-2260
                  ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 20-6038, Judge Joseph L. Falvey
 Jr.
                 ______________________

                  Decided: March 8, 2022
                  ______________________

    FREDRICK NORFLEET, Memphis, TN, pro se.

     ROBERT C. BIGLER, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent-appellee. Also represented by
 BRIAN M. BOYNTON, TARA K. HOGAN, PATRICIA M.
 MCCARTHY; AMANDA BLACKMON, BRIAN D. GRIFFIN, Y. KEN
 LEE, Office of General Counsel, United States Department
 of Veterans Affairs, Washington, DC.
Case: 21-2260    Document: 25     Page: 2   Filed: 03/08/2022




 2                                 NORFLEET   v. MCDONOUGH



                  ______________________

      Before LOURIE, DYK, and REYNA, Circuit Judges.
 PER CURIAM.
     Fredrick B. Norfleet appeals from the decision of the
 United States Court of Appeals for Veterans Claims (“the
 Veterans Court”) that set aside and remanded part of a
 Board of Veterans’ Appeals (“the Board”) decision that de-
 nied service connection for sleep apnea and dismissed the
 remainder of the appeal. Norfleet v. McDonough, No. 20-
 6038, 2021 WL 3185607 (Vet. App. July 28, 2021) (“Deci-
 sion”). For the reasons detailed below, we dismiss Nor-
 fleet’s appeal for lack of jurisdiction.
                       BACKGROUND
     Norfleet served on active duty from February 1991 to
 October 1994. In November 2012, a Department of Veter-
 ans Affairs (“VA”) regional office (“RO”) denied Norfleet’s
 claims for service connection for sleep apnea and a head-
 ache condition. In January 2014, the RO issued a State-
 ment of the Case, which continued to deny service
 connection for sleep apnea and the headache condition. In
 April 2015, the RO issued a Supplemental Statement of the
 Case (“SSOC”), which continued to deny Norfleet’s claims.
 The RO also adjudicated a claim for total disability due to
 individual unemployability (“TDIU”) based on service-con-
 nected disability. In April 2020, the RO issued another
 SSOC, continuing to deny the claims for service connection
 for sleep apnea, headaches, and TDIU. Norfleet appealed
 these holdings to the Board.
     The Board granted service connection for Norfleet’s
 headache disability but denied service connection for his
 sleep apnea claim. The Board found that a decision on Nor-
 fleet’s TDIU claim would be premature because it was in-
 extricably intertwined with Norfleet’s claim that he was
 unemployable in other pending appeals relating to service-
Case: 21-2260    Document: 25     Page: 3    Filed: 03/08/2022




 NORFLEET   v. MCDONOUGH                                   3



 connected pseudofolliculitis barbae and depressive disor-
 der. The Board remanded the TDIU issue for readjudica-
 tion, subject to action by the RO on the appealed disability
 rating claims and the assignment of an initial disability
 rating for the headache disability. Norfleet appealed the
 Board’s decision to the Veterans Court.
     The Veterans Court determined that the VA failed to
 satisfy its duty to assist with respect to the sleep apnea
 claim. The court found that the medical examination re-
 port on which the Board relied failed to address Norfleet’s
 multiple statements regarding his in-service symptoms
 and did not provide rationale in support of the examiner’s
 conclusion that Norfleet’s sleep apnea was not related to
 service. The court reversed the Board’s decision and re-
 manded the sleep apnea claim for the Board to obtain an
 adequate medical examination. The court held that it
 lacked jurisdiction to address the remaining issues con-
 cerning the appropriate disability rating and effective date
 for Norfleet’s sleep apnea because these downstream issues
 had not been the subject of a final Board decision. The
 court also held that it lacked jurisdiction to review Nor-
 fleet’s arguments concerning the appropriate disability rat-
 ing for his headache disability because the appropriate
 compensation must first be decided by the RO.
      Turning to the TDIU claim, the Veterans Court noted
 that the Board remanded the claim because it was inextri-
 cably intertwined with a pending appeal of the disability
 ratings assigned to other service-connected disabilities.
 Because these pending rating decisions would be relevant
 to a decision on the TDIU claim, the court agreed with the
 Board that a decision on the TDIU claim prior to resolution
 of the rating decisions would be premature. In the absence
 of a final Board decision on the TDIU claim, the court found
 that it lacked jurisdiction to hear this claim.
    The Veterans Court also rejected Norfleet’s remaining
 arguments that the Secretary erred in failing to provide
Case: 21-2260     Document: 25     Page: 4    Filed: 03/08/2022




 4                                   NORFLEET   v. MCDONOUGH



 him with paper copies of his record. The Secretary gave
 Norfleet a disc copy. The court concluded that Norfleet had
 not demonstrated that providing an electronic record re-
 sulted in prejudicial error. The court also noted that Nor-
 fleet could obtain a paper copy by submitting a written
 request. Lastly, the court rejected Norfleet’s request to in-
 clude his informal reply brief as part of the record of pro-
 ceedings. The court explained that review must be based
 on the record of proceedings before the Board, and because
 Norfleet’s informal reply brief was not part of the record
 before the Board, that document could not be included in
 the record of proceedings.
     In August 2021, Norfleet filed a motion for reconsider-
 ation that the Veterans Court subsequently denied. Nor-
 fleet then filed the present notice of appeal to this court.
 We have jurisdiction under 38 U.S.C. § 7292.
                         DISCUSSION
     Our jurisdiction to review decisions of the Veterans
 Court is limited. We may review the validity of a decision
 with respect to a rule of law or interpretation of a statute
 or regulation that was relied upon by the Veterans Court
 in making its decision. 38 U.S.C. § 7292(a). However, ex-
 cept with respect to constitutional issues, we may not re-
 view challenges to factual determinations or challenges to
 the application of a law or regulation to the facts of a case.
 Id. § 7292(d)(2).
     We generally decline to review decisions of the Veter-
 ans Court that are not sufficiently final, regardless
 whether a legal issue is presented. See Williams v. Prin-
 cipi, 275 F.3d 1361, 1363 (Fed. Cir. 2002). This includes
 review of Veterans Court remand orders, “because they are
 not final judgments.” Id. at 1364 (internal quotation marks
 omitted). The finality requirement “serves the important
 purpose of promoting efficient judicial administration” and
 “serves to avoid unnecessary piecemeal appellate review
Case: 21-2260     Document: 25      Page: 5    Filed: 03/08/2022




 NORFLEET   v. MCDONOUGH                                      5



 without precluding later appellate review of the legal is-
 sue.” Id.
     A limited exception to the “strict rule of finality” exists
 when a decision remanding a case to an administrative
 agency renders an important legal question effectively un-
 reviewable later in the litigation. Id. More specifically,
 this exception applies only if the following three conditions
 are satisfied:
     (1) there must have been a clear and final decision
     of a legal issue that (a) is separate from the remand
     proceedings, (b) will directly govern the remand
     proceedings or, (c) if reversed by this court, would
     render the remand proceedings unnecessary; (2)
     the resolution of the legal issues must adversely af-
     fect the party seeking review; and, (3) there must
     be a substantial risk that the decision would not
     survive a remand, i.e., that the remand proceeding
     may moot the issue.
 Id. (footnotes omitted).
     Norfleet argues that the Veterans Court’s decision
 should be reversed or set aside and he should be awarded
 a total and permanent disability rating with an effective
 date of October 25, 1994. To support his argument, Nor-
 fleet describes his sleep apnea symptomology.
     The government responds that we lack jurisdiction to
 review the Veterans Court’s application of 38 U.S.C.
 § 5103A, an uncontested legal standard, to the facts of Nor-
 fleet’s case. The government adds that the Veterans
 Court’s decision remanding Norfleet’s sleep apnea claim to
 the Board for additional adjudication is non-final and Nor-
 fleet has not asserted that an exception to the rule of final-
 ity applies.
     We agree with the government. As previously ex-
 plained, we cannot review challenges to the application of
 a law or regulation to the facts of a case. § 7292(d)(2).
Case: 21-2260    Document: 25      Page: 6    Filed: 03/08/2022




 6                                   NORFLEET   v. MCDONOUGH



 Here, the Veterans Court applied a law to the facts of a
 case. Specifically, the court remanded Norfleet’s sleep ap-
 nea claim because the Board erroneously determined that
 the VA had satisfied its obligation pursuant to § 5103A to
 conduct an adequate medical examination. We lack juris-
 diction to review the Veterans Court’s application of this
 legal standard to the facts of Norfleet’s case.
     In addition, the Veterans Court’s decision remanding
 the sleep apnea claim to the Board is non-final and no ex-
 ceptions to the rule of finality apply here. First, there has
 been no “clear and final decision” on a legal issue—the Vet-
 erans Court merely remanded the sleep apnea claim for
 further development and readjudication. Second, Norfleet
 has not shown that he was adversely affected by the Veter-
 ans Court’s decision. Last, Norfleet has not shown that any
 issue he seeks to raise would escape review following re-
 mand.
     Furthermore, as the Veterans Court explained, the ap-
 propriate compensation level for Norfleet’s sleep apnea is
 not ripe for judicial review because service connection has
 not yet been established for this disability. See Decision at
 *2 (“But the Court lacks jurisdiction to address these argu-
 ments because our authority to review Board determina-
 tions extends only to final Board decisions . . . and the
 Board has not yet adjudicated those downstream issues.”).
     Because we lack jurisdiction to review whether § 5103A
 was improperly applied to the facts of Norfleet’s case and
 because the Veterans Court’s decision remanding Nor-
 fleet’s sleep apnea claim is non-final, we dismiss Norfleet’s
 appeal.
                        CONCLUSION
     We have considered Norfleet’s remaining arguments,
 but we find them unpersuasive. For the foregoing reasons,
 we dismiss his appeal.
                        DISMISSED
Case: 21-2260     Document: 25      Page: 7   Filed: 03/08/2022




 NORFLEET    v. MCDONOUGH                                   7



                            COSTS
 No costs.